DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 6/27/2022 is acknowledged.  Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-G, there being no allowable generic or linking claim. 
Claims 1-13 and 25-35 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 35 recites at the beginning of the claim “wherein the first second waist gasketing element.”  Examiner thinks that Applicant intends to recite only the first waist gasketing element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-12, 25, 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee et al. (US 2017/0000658).
Re Claim 1, Chatterjee discloses a disposable absorbent article, comprising: 
a front waist region (first waist region 36), a back waist region (second waist region 38), and a crotch region (37) disposed between the front and back waist regions; 
a longitudinal axis (longitudinal centerline 100) and a lateral axis (lateral centerline 110); 
a front waist edge, a back waist edge, a first side edge extending longitudinally and a second side edge extending longitudinally (see [0059]); 
a chassis comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and the backsheet ; 
a waist gasketing element (81, see at least [0128]) comprising a proximal end edge (inboard lateral edge 82, [0130]), a distal end edge (outboard lateral edge 83), a first side edge (one of longitudinal edges 84) and a second side edge (the other of longitudinal edges 84), and an elastic material (see at least [0074] disclosing that elasticized region may be disposed on waist gasketing elements 81 and that the elasticized region is referred to as component 500, which has elastic members 210); 
a leg gasketing element (70) comprising a proximal end edge ([0104], inner cuff material edge 73, “proximal” because it is closer to the center of the article), a distal end edge (outer cuff edge 77, distal from the center of the article), a first side edge (e.g., inner cuff material edge 74, which is an end edge of the sheet) and a second side edge (e.g., outer cuff material edge 78), and an elastic material (210IC or 210OC); and 
wherein at least a portion of the waist gasketing element is adhesively ([0132] “outboard lateral edge bond 85 may take the form of glue) attached to the chassis and wherein at least a portion of the waist gasketing element is mechanically attached to the chassis ([0132] and [0133] “longitudinal edge bonds 86 may take the form of … mechanical bonds”), wherein the waist gasketing element comprises an adhesive zone (where outboard lateral edge bond 85 is located), a first adhesive-free zone (e.g., longitudinal edge bond 86 along one longitudinal edge 84 of waist gasketing element 81), and a second adhesive-free zone (e.g., longitudinal edge bond 86 along the other longitudinal edge 84 of waist gasketing element 81).
Re Claim 2, Chatterjee also discloses (see Fig. 11) that the first adhesive-free zone (e.g., longitudinal edge bonds 86 on a left side of the article) is disposed at and adjacent to the first side edge of the waist gasketing element and the second adhesive-free zone (e.g., longitudinal edge bonds 86 on a right side of the article) is disposed at and adjacent to the second side edge of the waist gasketing element.
Re Claim 3, Chatterjee also discloses that the waist gasketing element comprises a third adhesive-free zone (see [0128], since a pocket 93 is formed, the inboard lateral edge 82 is unattached and thus would be free of adhesive or other bonding means) disposed at and adjacent to the proximal end edge of the waist gasketing element at a central region of the waist gasketing element, such that the proximal end edge of the waist gasketing element at the central region is not attached to the chassis.
Re Claim 4, Chatterjee also discloses that the waist gasketing element comprises a third adhesive-free zone ([0128] inboard lateral edge is unattached and therefore free of adhesive) disposed at and adjacent to the proximal end edge of the waist gasketing element at a central region of the waist gasketing element, and wherein the adhesive zone (where outboard lateral edge bond 85 is located) is disposed at and adjacent to the distal end edge of the waist gasketing element.
Re Claim 5, Chatterjee also discloses that first and second mechanical bonds (both left and right longitudinal edge bonds 86, see Fig. 11) attach the waist gasketing element to the chassis.
Re Claim 6, Chatterjee also discloses that wherein the first and second mechanical bonds overlap the first and second adhesive-free zones (since longitudinal edge bonds 86 are the only bonding means disclosed for the longitudinal edges of waist gasketing element and these bonds can be simply mechanical bonds, there is no adhesive in the zones where these bonds are present), respectively.
Re Claim 7, Chatterjee also discloses wherein the adhesive zone does not comprise the first and second mechanical bonds (outboard lateral edge bond 85 can be simply a glue bond, therefore it is free of mechanical bonds).
Re Claim 11, Chatterjee also discloses that wherein the first and second mechanical bonds each comprise groupings of mechanical bonds (implied in [0133]).
Re Claim 12, Chatterjee also discloses that wherein the waist gasketing element is a laminate (see at least [0074] where waist gasketing element can be formed of component 500, which in turn can be a laminate as disclosed in [0077]).
Re Claim 25, Chatterjee discloses a disposable absorbent article, comprising: 
a front waist region (first waist region 36), a back waist region (second waist region 38), 210 and a crotch region (37) disposed between the front and back waist regions; 
a longitudinal axis (longitudinal centerline 100) and a lateral axis (lateral centerline 110); 
a front waist edge, a back waist edge, a first side edge extending longitudinally and a second side edge extending longitudinally (see [0059]); 
a chassis comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and the backsheet ; 
a waist gasketing element (81, see at least [0128]) comprising a proximal end edge (inboard lateral edge 82, [0130]), a distal end edge (outboard lateral edge 83), a first side edge (one of longitudinal edges 84) and a second side edge (the other of longitudinal edges 84), and an elastic material (see at least [0074] disclosing that elasticized region may be disposed on waist gasketing elements 81 and that the elasticized region is referred to as component 500, which has elastic members 210); 
a leg gasketing element (70) comprising a proximal end edge ([0104], inner cuff material edge 73, “proximal” because it is closer to the center of the article), a distal end edge (outer cuff edge 77, distal from the center of the article), a first side edge (e.g., inner cuff material edge 74, which is an end edge of the sheet) and a second side edge (e.g., outer cuff material edge 78), and an elastic material (210IC or 210OC); and 
wherein at least a portion of the waist gasketing element is adhesively ([0132] “outboard lateral edge bond 85 may take the form of glue) attached to the chassis and wherein at least a portion of the waist gasketing element is mechanically attached to the leg gasketing element ([0132] and [0133] “longitudinal edge bonds 86 may take the form of … mechanical bonds”), wherein the waist gasketing element comprises an adhesive zone (where outboard lateral edge bond 85 is located), a first adhesive-free zone (e.g., longitudinal edge bond 86 along one longitudinal edge 84 of waist gasketing element 81), and a second adhesive-free zone (e.g., longitudinal edge bond 86 along the other longitudinal edge 84 of waist gasketing element 81).
Re Claims 30-32, Chatterjee also teaches the limitations as explained under claims 2-4 supra, respectively.
Re Claim 33, Chatterjee also discloses that wherein the waist gasketing element is a first waist gasketing element and a second waist gasketing element is disposed in the front waist region (see Fig. 11 and [0130], which discloses the outboard lateral edge 83 is longitudinally inward of the front and rear waist edges 13 & 14).  
Re Claim 34, Chatterjee also discloses that wherein the second waist gasketing element comprises a third adhesive-free zone ([0128], “waist gasketing element pocket 93” would require an unattached edge in the central region) disposed at and adjacent to a proximal end edge of the second waist gasketing element at a central region of the second waist gasketing element, such that the proximal end edge of the second waist gasketing element at the central region is not attached to the chassis (see [0128], which implies that there is no structural difference between the waist gasketing element that is disposed in the front waist region versus the one that is disposed in the rear waist region).
Re Claim 35, Chatterjee also discloses that the first waist gasketing element comprises a third adhesive-free zone disposed at and adjacent to the proximal end edge of the first waist gasketing element at a central region of the first waist gasketing element, such that the proximal end edge of the first waist gasketing element at the central region is not attached to the chassis (see [0128], thus forming pocket 93), and wherein a proximal end edge of the second waist gasketing element at a central region is attached to the chassis ([0132] “inboard lateral edge 82 … may be … fully attached to the chassis 22”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee.
Re Claim 13, Chatterjee discloses the article of claim 12 and that the waist gasketing element comprises a first nonwoven ([0134] “pocket 93 for containment and be held/trapped between two layers of nonwoven”) but does not explicitly disclose that there is also a film.  However, given that Chatterjee discloses the function of the waist gasketing element is for forming a pocket to stop flow of body exudates through the waist edges, it can be reasonably expected that the waist gasketing element should be made liquid impermeable, similar to that of the function of a backsheet.  Chatterjee discloses that the backsheet may comprise a film with a nonwoven (see [0051]).  Therefore one skilled in the art at the time of filing would find it obvious to make give the waist gasketing element a film in addition to nonwoven so that it can form a liquid impermeable pocket to better prevent exudate leakage.
Claims 8-10, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Lam et al. (US 2006/0287637).
Re Claim 8, Chatterjee teaches the article of claim 5 but does not explicitly disclose the first and second mechanical bonds extend through the waist gasketing element, the topsheet, and the backsheet.  Chatterjee simply discloses that the mechanical bonds may join the waist gasketing element to the chassis and/or the leg gasketing element.  Lam discloses an absorbent article that has mechanical bonds (84) that extend through all layers of the article where the bonds are present (see Figs. 2B, 3B, 4B, 5, & 6).  It would have been obvious to one skilled in the art at the time of filing to glean from Lam’s teaching of extending through all layers of the article where the bonds are located to be able to create a stronger bond and better distribution of forces over the article.
Re Claim 9, Chatterjee teaches the article of claim 5 but does not explicitly disclose wherein the first and second mechanical bonds extend through the waist gasketing element, a leg gasketing element, the topsheet, and the backsheet.  Chatterjee discloses that the waist gasketing element is attached to the chassis and the leg gasketing element ([0132]) and shows in Fig. 11 that the mechanical bonds (86) are disposed over the leg gasketing element.  Lam discloses an absorbent article that has mechanical bonds (84) that extend through all layers of the article where the bonds are present (see Figs. 2B, 3B, 4B, 5, & 6).  It would have been obvious to one skilled in the art at the time of filing to glean from Lam’s teaching of extending through all layers of the article where the bonds are located to be able to create a stronger bond and better distribution of forces over the article.
Re Claim 10, Chatterjee teaches the article of claim 5 but does not explicitly disclose wherein the first and second mechanical bonds extend through the waist gasketing element, the topsheet, and the backsheet, and a landing zone (note that the “landing zone” is not explicitly defined in this Application and can therefore be interpreted as a region/zone on any one of the listed sheets or another layer of the article).  Lam discloses an absorbent article that has mechanical bonds (84) that extend through all layers of the article where the bonds are present (see Figs. 2B, 3B, 4B, 5, & 6).  It would have been obvious to one skilled in the art at the time of filing to glean from Lam’s teaching of extending through all layers of the article where the bonds are located to be able to create a stronger bond and better distribution of forces over the article.
Re Claim 26, Chatterjee teaches that the waist gasketing element is bonded to the chassis, but Chatterjee does not explicitly disclose that at least a portion of the waist gasketing element is mechanically attached to the chassis.  Note that Examiner interprets the mechanical bonds to be longitudinal edge bonds (86), which appear to be located directly above leg gasketing element (70) rather than the chassis (e.g., topsheet, absorbent core, and/or backsheet), and thus it is not readily clear if those same mechanical bonds are also bonding to the chassis.  Lam discloses an absorbent article that has mechanical bonds (84) that extend through all layers of the article where the bonds are present (see Figs. 2B, 3B, 4B, 5, & 6).  It would have been obvious to one skilled in the art at the time of filing to glean from Lam’s teaching of extending the mechanical bonds through all layers of the article where the bonds are located to be able to create a stronger bond and better distribution of forces over the article.
Re Claim 27, Chatterjee teaches that the waist gasketing element is bonded to the chassis, but Chatterjee does not explicitly disclose that at least a portion of the waist gasketing element is mechanically attached to the topsheet.  Note that Examiner interprets the mechanical bonds to be longitudinal edge bonds (86), which appear to be located directly above leg gasketing element (70) rather than the topsheet, and thus it is not readily clear if those same mechanical bonds are also bonding to the topsheet.  Lam discloses an absorbent article that has mechanical bonds (84) that extend through all layers of the article where the bonds are present (see Figs. 2B, 3B, 4B, 5, & 6).  It would have been obvious to one skilled in the art at the time of filing to glean from Lam’s teaching of extending the mechanical bonds through all layers of the article, which would include the topsheet, at where the bonds are located to be able to create a stronger bond and better distribution of forces over the article.
Re Claim 28, Chatterjee teaches that the waist gasketing element is bonded to the chassis, but Chatterjee does not explicitly disclose that at least a portion of the waist gasketing element is mechanically attached to the backsheet.  Note that Examiner interprets the mechanical bonds to be longitudinal edge bonds (86), which appear to be located directly above leg gasketing element (70), and thus it is not readily clear if those same mechanical bonds are also bonding to the backsheet.  Lam discloses an absorbent article that has mechanical bonds (84) that extend through all layers of the article where the bonds are present (see Figs. 2B, 3B, 4B, 5, & 6).  It would have been obvious to one skilled in the art at the time of filing to glean from Lam’s teaching of extending the mechanical bonds through all layers of the article at where the bonds are located to be able to create a stronger bond and better distribution of forces over the article.
Re Claim 29, the limitation is obvious over Chatterjee as explained for claim 26 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
30 November 2022